THE COURT.
The petition for an alternative writ of prohibition is denied because it is our opinion that under section 1094.5 (f) of the Code of Civil Procedure the Superior Court has full power, if the public interest requires, to dissolve, modify or change a stay order once granted as long as -the proceeding for mandate is still pending in that court. This conclusion is predicated upon the general intent of the section, and is suggested if not compelled by the language that the court in which the mandamus proceeding is pending has power to stay the operation of the administrative order “provided that no such stay shall be imposed or continued if the court is satisfied that it is against the piiblic interest.”
A petition for a rehearing was denied September 11, 1953.